DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 24 September 2021 is being considered by the examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
 “First collection unit” in claims 1-4 and 6-9 
“Driving route generation unit” in claims 1-2 and 6-7 where a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: controller 180 (Para. 0040).
“Second collection unit” in claims 2, 5, 7 and 10 where a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: controller 180 (Para. 0040).
“Deviation calculation unit” in claims 2 and 7 where a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: controller 180 (Para. 0040).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1 and 6, it cannot be ascertained with certainty if “a vehicle” is defining a new element in “one or more forward image frames photographed by a camera when a vehicle moves forward” or is referring back to “a backward driving assist apparatus for a vehicle”.  Clarification is required.  If it is defining a new element, it cannot be ascertained how “a vehicle” is different from the vehicle used before in claims 1 and 6. 
Because claims 1 and 6 are rejected under 112, all dependent claims, claims 2-5 and 7-10, are therefore rejected based on their dependency to claims 1 and 6. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kano et al. (Foreign Reference JP2007237930A, included in the IDS). 
Regarding claim 1, Kano teaches a backward driving assist apparatus for a vehicle, comprising: (Kano: Para. 0001; driving support device that supports a vehicle operation performed by a driver when the vehicle is moved backward) a first collection unit configured to collect one or more forward image frames photographed by a camera when a vehicle moves forward (Kano: Para. 0005, 0015, 0028; detects obstacles around the vehicle from an image captured by the rear camera when the vehicle enters ; and a driving route generation unit configured to estimate a moving location of the vehicle by matching a wheel pulse count measured by a vehicle speed sensor, a steering angle measured by a steering angle sensor (Kano: Para. 0005, 0035; travel information detection means for detecting the travel information of the vehicle; vehicle speed sensor, an accelerator sensor, a brake sensor, a steering sensor; information on what speed and route the vehicle has traveled, as well as vehicle operations performed by the driver during travel).
Kano doesn’t explicitly teach a yaw rate measured by a yaw rate sensor when the vehicle moves forward and to generate a forward driving trajectory when the vehicle moves forward.
However, Kano is deemed to disclose an equivalent teaching. Kano includes a driving assistance ECU connected to various sensors to detect the travel information of the vehicle and vehicle operations performed by the driver during travel. The sensor includes a gyro sensor which is a version of a yaw rate sensor (Kano: Para. 0005, 0035). The vehicle’s gyro sensor would measure the yaw rate of the vehicle and save the detected travel information to the driving assistance ECU in order to perform vehicle operation support during a backward movement based on the traveling history of the vehicle when moving forward (Kano: Para. 0001).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to measure the yaw rate by a yaw rate sensor while a vehicle moves forward 
In the following limitation, Kano teaches as a backward driving prediction route, through matching of common feature points present in consecutive forward image frames collected by the first collection unit (Kano: Para. 0005, 0008, 0009; reverse determination means for determining whether or not the vehicle is backed by the reverse determination means and assisting vehicle operation based on the travel history stored in the travel history storage means It is characterized by; an image superimposing unit that superimposes the traveling locus of the vehicle detected by the traveling information detecting unit on the image captured by the imaging unit when the reverse determining unit determines that the vehicle is reversing).
Regarding claim 2, Kano teaches the backward driving assist apparatus of claim 1, further comprising: a second collection unit configured to collect one or more backward image frames photographed by the camera when the vehicle automatically moves backward along the backward driving prediction route after the forward driving of the vehicle is completed (Kano: Para. 0013; vehicle is supported based on a comparison result between the forward-captured captured image and the backward-captured captured image captured from the point where the distance from the reverse start point is captured); a deviation calculation unit configured to calculate a matching deviation between two feature points through matching between a feature point of the forward image frame collected by the first collection unit and a feature point of the backward image frame collected by the second collection unit and photographed at the same location as the forward image frame (Kano: Para. 0013, 0023, 0031, 0054; ; and a correction driving route generation unit configured to generate a backward driving correction route corrected from the backward driving prediction route by the matching deviation between the feature points when the vehicle automatically moves backward along the backward driving prediction route (Kano: Para. 0013, 0023, 0031, 0054; a deviation of the position and direction of the vehicle then traveling backward with respect to the traveling locus when traveling forward is calculated; the CPU calculates the operation amounts of the accelerator, the brake and the steering for eliminating the displacement of the calculated position and direction, and transmits a control instruction to the vehicle ECU; vehicle is performed so that the vehicle moves backward along the traveling locus during forward movement).
Regarding claim 3, Kano teaches the backward driving assist apparatus of claim 2, wherein the first collection unit connects a location of a feature point, included in any one of two consecutive forward image frames (Kano: Para. 0009; an image superimposing unit that superimposes the traveling locus of the vehicle detected by the traveling information detecting unit on the image captured by the imaging unit when the reverse determining unit determines that the vehicle is reversing), and a location of a feature point included in the other of the two forward image frames using a virtual straight line (Kano: Para. 0009; an image superimposing unit that superimposes the traveling locus of the vehicle detected by the traveling information detecting unit on the , and calculates a direction angle of the vehicle as an angle formed by the virtual straight line and a horizontal line of the forward image frame (Kano: Para. 0055, 0069; the deviation in the vehicle direction is calculated from the vehicle direction θ1 when the vehicle 2 moves forward and the vehicle direction θ2 when the vehicle moves backward).
Regarding claim 4, Kano teaches the backward driving assist apparatus of claim 2, wherein the first collection unit excludes a moving object in a series of forward image frames photographed by the camera, from the feature point (Kano: Para. 0042, 0045, 0090; an image taken after the same number of images taken before the predetermined number is an image taken at the same distance from the reverse start point. Note that the image comparison in S213 is performed by detecting feature points in the forward picked-up image and the reverse picked-up image and comparing the positions of corresponding feature points among the detected feature points).
Regarding claim 5, Kano teaches the backward driving assist apparatus of claim 3, wherein the second collection unit collects the backward image frame photographed after a movement to a location corresponding to the direction angle when the vehicle automatically moves backward along the backward driving prediction route after the forward driving of the vehicle is completed (Kano: Para. 0023, 0031; comparison result between the forward-captured image and the reverse-captured image captured from the same distance from the reverse start point).
Regarding claim 6, Kano teaches a backward driving assist method for a vehicle, comprising: (Kano: Para. 0001; driving support device that supports a vehicle operation collecting, by a first collection unit, one or more forward image frames photographed by a camera when a vehicle moves forward (Kano: Para. 0005, 0015, 0028; detects obstacles around the vehicle from an image captured by the rear camera when the vehicle enters a narrow street; when the vehicle moves forward, the driving information of the vehicle is detected and stored as a driving history, and the driver is based on the driving history stored when the vehicle moves backward); and estimating, by a driving route generation unit, a moving location of the vehicle by matching a wheel pulse count measured by a vehicle speed sensor, a steering angle measured by a steering angle sensor (Kano: Para. 0005, 0035; travel information detection means for detecting the travel information of the vehicle; vehicle speed sensor (travel distance detection means), an accelerator sensor, a brake sensor, a steering sensor; information on what speed and route the vehicle has traveled, as well as vehicle operations performed by the driver during travel).
Kano doesn’t explicitly teach a yaw rate measured by a yaw rate sensor when the vehicle moves forward.
However, Kano is deemed to disclose an equivalent teaching. Kano includes a driving assistance ECU connected to various sensors to detect the travel information of the vehicle and vehicle operations performed by the driver during travel. The sensor includes a gyro sensor which is a version of a yaw rate sensor (Kano: Para. 0005, 0035). The vehicle’s gyro sensor would measure the yaw rate of the vehicle and save the detected travel information to the driving assistance ECU in order to perform vehicle 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to measure the yaw rate by a yaw rate sensor while a vehicle moves forward in order to perform vehicle operation support during a backward movement based on the traveling history of the vehicle when moving forward (Kano: Para. 0001).
In the following limitation, Kano teaches generating a forward driving trajectory when the vehicle moves forward, as a backward driving prediction route, through matching of common feature points present in consecutive forward image frames collected by the first collection unit (Kano: Para. 0008, 0009; an image superimposing unit that superimposes the traveling locus of the vehicle detected by the traveling information detecting unit on the image captured by the imaging unit when the reverse determining unit determines that the vehicle is reversing).
Regarding claim 7, Kano teaches the backward driving assist method of claim 6, further comprising: collecting, by a second collection unit, one or more backward image frames photographed by the camera when the vehicle automatically moves backward along the backward driving prediction route after the forward driving of the vehicle is completed (Kano: Para. 0013; vehicle is supported based on a comparison result between the forward-captured captured image and the backward-captured captured image captured from the point where the distance from the reverse start point is captured); calculating, by a deviation calculation unit, a matching deviation between two feature points through matching between a feature point of the forward image frame collected by the first collection unit and a feature point of the backward image frame collected by the second collection unit and photographed at the same location as the forward image frame (Kano: Para. 0013, 0023, 0031, 0054; comparison result between the forward-captured image and the reverse-captured image captured from the same distance from the reverse start point; vehicle deviates from the travel locus at the time of forward movement when retreating in a narrow street or a parking lot, “the rightward shift occurs with respect to the travel locus. Will be output"); and collecting, by a first collection unit, one or more forward image frames photographed by a camera when a vehicle moves forward (Kano: Para. 0013, 0023, 0031, 0054; a deviation of the position and direction of the vehicle then traveling backward (specifically, the position and direction of the rear camera 3) with respect to the traveling locus when traveling forward is calculated; the CPU calculates the operation amounts of the accelerator, the brake and the steering for eliminating the displacement of the calculated position and direction, and transmits a control instruction to the vehicle ECU; vehicle is performed so that the vehicle moves backward along the traveling locus during forward movement).
Regarding claim 8, Kano teaches the backward driving assist method of claim 7, further comprising: connecting, by the first collection unit, a location of a feature point, included in any one of two consecutive forward image frames (Kano: Para. 0009; an image superimposing unit that superimposes the traveling locus (103) of the vehicle detected by the traveling information detecting unit (4) on the image captured by the imaging unit when the reverse determining unit determines that the vehicle is reversing), and a location of a feature point included in the other of the two forward image frames using a virtual straight line (Kano: Para. 0009; an image superimposing unit that superimposes the traveling locus (103) of the vehicle detected by the traveling , and calculating a direction angle of the vehicle as an angle formed by the virtual straight line and a horizontal line of the forward image frame (Kano: Para. 0055, 0069; the deviation in the vehicle direction is calculated from the vehicle direction θ1 when the vehicle 2 moves forward and the vehicle direction θ2 when the vehicle moves backward).
Regarding claim 9, Kano teaches the backward driving assist method of claim 7, further comprising excluding, by the first collection unit, a moving object in a series of forward image frames photographed by the camera, from the feature point (Kano: Para. 0042, 0045, 0090; an image taken after the same number of images taken before the predetermined number is an image taken at the same distance from the reverse start point. Note that the image comparison in S213 is performed by detecting feature points in the forward picked-up image and the reverse picked-up image and comparing the positions of corresponding feature points among the detected feature points).
Regarding claim 10, Kano teaches the backward driving assist method of claim 8, further comprising collecting, by the second collection unit, the backward image frame photographed after a movement to a location corresponding to the direction angle when the vehicle automatically moves backward along the backward driving prediction route after the forward driving of the vehicle is completed (Kano: Para. 0023, 0031; comparison result between the forward-captured image and the reverse-captured image captured from the same distance from the reverse start point).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/L.E.L./Examiner, Art Unit 3663				/ADAM D TISSOT/                                                                            Primary Examiner, Art Unit 3663